DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17th, 2022 has been entered.
Response to Amendment
In response to the December 13th, 2021 Office action, claims 1, 3-6, 15, 16, 20, 21 and 24 were amended, claims 9-11, 13 and 22 were canceled and claims 26-30 were newly added.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/19/2022 had been considered by the Examiner and made of record in the application file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nilesh S. Amin (Reg. No. 58,407) on May 24th, 2022.
The application has been amended as follows:
18. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein selecting the selected active content selection graph comprises obtaining the client-specific information dataset based on a token associated with the client request.
23. (Currently Amended) The method of claim 1, further comprising, obtaining the client specific details based on a token associated with the client request.
25. (Currently Amended) The system of claim [[9]] 26, wherein the client-specific details is obtained via a token associated with the request.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collins et al. discloses caching graphs.
Das et al. discloses a graph database and relational database mapping.
Lutz et al. discloses coordinator for preloading time-based content selection graphs.
Song et al. discloses multi-tenant distribution of graph database caches.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165